DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 11-20 in the reply filed on 2-21-22 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: it is unclear what is meant by square wave pressure pattern.  Does this mean the pressure is constant and then released? No varying?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 contains three recitations of ‘or.’  This makes the claim indefinite as to what is positively being claimed and what is alternatively being claimed. What does ‘or a processor’ refer to? Where signals are coming from? What does ‘or a flow restrictor’ refer back to? Sending controls signals? Is it a regulator or a restrictor?  Does the controller send signals to regulator or restrictor? Or only the restrictor?  Does the processor only send to regulator or also to restrictor? The phrase ‘or for continually reducing a deflection’ refers back to what.  The claims needs to clarify exactly what is being claimed and what is alternative and what the alternative elements do exactly. The terms ‘the tip’ and the cutting edge’ lack antecedent basis.  What does ‘a same bevel angle’ refer to? Angle of what?
 Claims 12-18 all recite about ‘sending the control signals’ but neither the controller or processor are mentioned.
Claims 14,16,18 recite a ‘square wave pattern’ of contact pressure. What does this mean? Is this constant pressure? If constant, how can it be varying as previously claimed?
Claim 20 its totally unclear and indefinite. How and when is the programming down? By the controller? A user? Does the controller do this based on an algorithm? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11,12,17,19,20   is/are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Graham-2012-0184186.

Graham discloses 11. (Original) A method, comprising: coupling a pneumatic tensioner/system [0009] [0017][0029] (claim 13) to a grinding wheel 16,18; and sending control signals from a programmable logic controller/processor 30 [0028-automatically with sensors/actuators] (claim 10) to an air pressure regulator/actuator [0028] (or a flow restrictor– alternative option)  in communication with the pneumatic tensioner/system for regulating a varying contact pressure/biasing force [0024][0029] (claim 13) between the grinding wheel 16,18 and an orbital blade 12 during a sharpening (Abstract) [0016] [0029] of the orbital blade 12, the regulated varying contact pressure [0027-0029] for grinding the cutting edge of the orbital blade 12 from the tip down while maintaining a same bevel angle [0021], (or for continually reducing a deflection of the orbital blade-alternative option- found in [0018-reduces wobble (i.e. deflection)) as the sharpening progresses.  
12. (Original) The method of claim 11, further comprising sending the control signals from controller 30 to the air pressure regulator/actuator [0028] or the flow restrictor to regulate an air bladder or a fluidic muscle (Graham discusses the pneumatic/air system at [0009], [0017], [0029-air powered pistons, these read on ‘air bladder’ or ‘fluidic muscle.’)  of the pneumatic system/ tensioner, the air bladder or the fluidic muscle to float (free float-[0017]) the grinding wheel 16,18 against the orbital blade 12 at a varying contact pressure [0028] that accommodates variations [0017] in the orbital blade.  
17. (Original) The method of claim 11, further comprising sending the control signals (30,30) to respective air pressure regulators/actuators [0009] [0017] [0029] or respective flow restrictors in communication with a first pneumatic tensioner/system on a first side (Fig 2) of the orbital blade and a second pneumatic tensioner/system on a second side (Fig 2) of the orbital blade 12, to vary respective contact pressures between first and second grinding wheels 16,18 on opposing sides of the orbital blade, and the orbital blade [0027-0029].  
19. (Original) The method of claim 11, further comprising sending the control signals from the programmable logic controller/processor 30 to the air pressure regulator or the flow restrictor in communication with the pneumatic tensioner/system for regulating both a timing and a varying contact pressure between the grinding wheel and the orbital blade being sharpened [0028 discusses automatic control by sensors and actuators to sense a duration (i.e. timing) of sharpening and determine position/pressure which varies as blade is sharpened] [0029 further discusses biasing pressure].  
20. (Original) The method of claim 19, further comprising programming a recipe for the timing and variations in the contact pressure to be implemented by the programmable logic controller or the processor via the control signals for regulating both a timing and a varying contact pressure between the grinding wheel and the orbital blade being sharpened.   
As best understood, the automatic control 30 that uses actuators and sensors to automatically adjust grinding wheels position/pressure and duration is a preprogrammed recipe to carry out the intended method steps. [0028-0029].
	Regarding claims 11,12,17,19,20, the blade of Graham is the same type of blade used in the instant application for cutting logs of a work that needs frequent resharpening. This blade is believed to an orbital blade as claimed.  However, if this does not satisfy the limitation of an orbital blade, then it would have been obvious to one of ordinary skill in the art at time invention was made to sharpen any known rotating blade, such as an orbital blade, in the method disclosed by Graham, since this method can be equally well used on any rotating blade, such as a purely rotary/rotating blade, a rotary oscillating blade, a rotary orbiting blade, and the choice of the exact blade would be within the level of ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham, alone.
Graham discloses the claimed invention, as detailed above, but does not disclose the contact pressure of grinding wheel(s) on blade to from a sine wave or square wave pattern.  As best understood, a sine wave pattern means the varying contact pressure is slowly increasing then slowly decreasing and that the square wave pattern is a constant pressure either on or off.  Although Graham does not discuss these patterns, it is clear that the pressure will be dictated by position of grinding wheel and biasing from pneumatic tensioner/system.  These pressure depends on the blade and the wear of the blade and size of the blade as it wears.  Therefore, the exact pattern of the pressure of the grinding wheels on the blade is deemed an obvious design expedient based on the blade wear and grinding wheel positions and pressure needed to obtain desired results.  To use different pressure wave patterns like a sine wave or square wave is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
 
Allowable Subject Matter
Claims 15,16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar devices of sharpening blades with grinding wheels

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
March 11, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723